Order entered October 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00848-CV

                     THE DALLAS MORNING NEWS, INC., Appellant

                                               V.

                          CHRISTOPHER KEVIN MAPP, Appellee

                                              AND

                                      No. 05-14-01267-CV

                CHRISTOPHER KEVIN MAPP, Appellant/Cross-Appellee

                                               V.

            THE DALLAS MORNING NEWS, INC., Appellee/Cross-Appellant

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-14-02118-J

                                           ORDER
       Before the Court is the parties’ October 20, 2014 agreed motion to consolidate appellate

cause number 05-14-01267-CV into appellate cause number 05-14-00848-CV. The parties note

that the two appeals stem from the same underlying suit, a public figure defamation suit against a

media defendant, and share two legal issues in common, both of which have already been briefed
in cause number 05-14-00848-CV. The parties further note that a third issue, to be raised by The

Dallas Morning News as cross-appellant, exists in cause number 05-14-01267-CV, but this issue

involves the same facts and procedural background as the other two issues. The parties request

we not only consolidate the appeal, but also utilize the briefing that’s been filed and allow

additional briefing as to the third issue.

        We GRANT the parties’ motion and CONSOLIDATE appellate cause number 05-14-

01267-CV into appellate cause number 05-14-00848-CV. For administrative purposes, appellate

cause number 05-14-01267-CV is treated as a closed case.

        Because appellant’s docketing statement in cause number 05-14-01267-CV reflects a

supplemental clerk’s record has been requested and payment arrangements made, we ORDER

Dallas County District Clerk Gary Fitzsimmons to file, no later than October 31, 2014, the

requested supplemental clerk’s record. Because the docketing statement further reflects no

reporter’s record exists, we ORDER The Dallas Morning News to file its brief on cross-appeal

no later than November 20, 2014 and Mr. Mapp to file his response brief no later than December

10, 2014. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.008(b); TEX. R. APP. P. 38.6.

        We DIRECT the Clerk of this Court to transfer all papers from appellate cause number

05-14-01267-CV to appellate cause number 05-14-00848-CV. All filings as of this date forward

shall bear appellate cause number 05-14-00848-CV. We further DIRECT the Clerk of the Court

to send a copy of this order to Mr. Fitzsimmons and all counsel of record.




                                                    /s/     ADA BROWN
                                                            JUSTICE